Citation Nr: 1235922	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-30 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for missing teeth due to trauma.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967 and additional periods of service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary.

The Veteran alleges that he sustained dental trauma while in basic training during his first period of active duty service.  The Veteran testified that he had all of his upper and some of his lower teeth pulled during his first period of service.  He stated that he received a full upper plate and a partial lower plate.  The Veteran indicated that his injury occurred in August 1965.  

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a).  As part of the assistance provided under subsection (a), the Secretary shall make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. § 5103(A)(b).  In the case of a claim for disability compensation, the assistance provided by the Secretary under subsection (b) shall include obtaining the claimant's service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval or air service that are held or maintained by a government entity.  38 U.S.C.A. § 5103(A)(c)(1).  

Records in the claim file show that the RO previously contacted the NPRC to obtain the service medical records in 2004 conjunction with a different service connection claim.   

A response from the NPRC, dated in February 2004, indicated that the Veteran's record was located at the Air Reserves Personnel Center (ARPC) in Denver.   

In May 2004, the RO submitted a request for service medical records to the Air Force Military Personnel Center.  A response from the Air Force Military Personnel Center indicated that the records were not located there and referred the RO to the ARPC.  

In July 2004, the RO contacted the ARPC to request verification of any monthly retired pay as well as verification of all service periods for the Veteran's Air National Guard Service.  There is no documentation indicating that the RO requested the Veteran's service treatment records from his initial period of active duty service.  

The Veteran has submitted some medical records from his periods of service in the Air National Guard.  However, the service treatment records are incomplete.  The Board finds that a remand is necessary in order to attempt to contact the ARPC to attempt to obtain service treatment records from the Veteran's period of active duty service from August 1965 to August 1967, if any.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the ARPC to request the Veteran's service treatment records for his period of active duty service from August 1965 to August 1967.  A negative response should be requested if the records are not available.  All attempts to obtain the records should be documented in the claims file.

2.  Following the completion of the requested development, the AMC/ RO should undertake any additional development, to include a VA examination if warranted based upon the evidence of record.

3.   After the completion of the specified development, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and his representative should be afforded a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


